DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

an acoustic sensor system configured to emit acoustic signals and sense the acoustic signals in claim 1;
an acoustic processing unit configured to receive the sensed data and generate the second air data parameters in claim 1;
at least one consuming system in claim 1.
an acoustic processing unit configured to receive the sensed data and generate the air data parameters in claim 11;
at least one consuming system in claim 11; and
at least one consuming system in claim 19.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, 8, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/02276790 by Lodden et al. (“Lodden”) in view of U.S. Patent 4,143,548 issued to Graewe et al. (“Graewe”), U.S. Patent 6,668,640 issued to Alwin et al. (“Alwin”), U.S. Patent 5,550,736 issued to Hay et al. (“Hay”), U.S. Patent 10,101,173 issued to Ludtke, II (“Ludtke”), U.S. Patent 8,466,809 issued to Chesne et al. (“Chesne”) and U.S. Patent 3,222,926 issued to Carver et al. (“Carver”).

As for claim 1, Lodden discloses an air data system (Fig. 2) for an aircraft, the system comprising:
a first multi-function probe (0, 1, or more Multi-function Probes; see Fig. 2 and Table 1) positioned to sense at least one first pressure of an airflow about an exterior of the aircraft (paragraph [0003]);

Although Lodden discloses that the presence of complimentary, but dissimilar sensor technology facilitates safer aviation and avoids common-mode failure (paragraph [0013]), Lodden does not disclose an acoustic sensor system as recited.
However, Graewe discloses an acoustic sensor system (Figs. 1, 3) configured to emit acoustic signals about the exterior of the aircraft and sense the acoustic signals as sensed data (from 13, 14).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the air data system of Lodden by including the acoustic sensor system as taught by Graewe in order to provide a complimentary, but dissimilar sensor technology that facilitates safer aviation and avoids common-mode failure (Lodden: paragraph [0013]).
Lodden as modified by Graewe does not disclose that the first MFP includes first and second electronics channels, and the second MFP includes first and second electronics channels, and wherein the first electronics channel of the second MFP is electrically coupled to the first electronics channel of the first MFP to form a first air data system configured to generate the first air data parameters based on the at last one first pressure, and wherein the second electronics channel of the first MFP is electrically coupled to the second electronics channel of the second MFP to form a second air data system configured to generate the second air data parameters based on the at least one second pressure.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the air data system of Lodden and Graewe to include the first and second electronic channels as taught by Alwin in order to provide independent and dissimilar air data systems, thus improving the integrity of the aircraft air data system (Alwin: col. 2, lines 45-57).
Lodden as modified by Graewe and Alwin discloses an acoustic processing unit (Graewe: 12) configured to receive the sensed data from the acoustic sensor system to form a third data system (Lodden: paragraph [0013]) and generate the third air data parameters based on the sensed data from the acoustic sensor system (Graewe: Abstract); and
at least one consuming system (Lodden: paragraph [0003]), wherein the at least one consuming system is configured to receive the first air data parameters, the second air data parameters, and the third air data parameters (Lodden: paragraph [0003]).

However, Hay discloses a consuming system that is configured to identify a presence of a failure condition of an air data system based on a comparison of air data parameters (col. 1, lines 37-61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the air data system of Lodden, Graewe and Alwin by including the function of identifying the presence of a failure condition as taught by Hay in order to provide safe flight control for the aircraft by preventing use of defective sensors (Hay: col. 1, lines 19-27 and lines 37-61).
Lodden as modified by Graewe, Alwin and Hay does not disclose that the at least one consuming system is configured to use each of the first air data parameters, the second air data parameters and the third air data parameters in a voting scheme to select one or more of the first air data parameters, the second air data parameters and the third air data parameters for active use by the at least one consuming system.
However, Ludtke discloses a consuming system (Fig. 1a, 1b) that is configured to use multiple air data parameters in a voting scheme to select one or the multiple air data parameters for active use by the consuming system (col. 4, lines 14-23).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the at least one consuming 
Lodden as modified by Graewe, Alwin, Hay and Ludtke does not disclose that at least one consuming system is further configured to provide one or more of the first air data parameters, the second air data parameters, and the third air data parameters to at least one standby instrument or component that is used in the event of a failure condition or degraded operation of a designated primary instrument or component.
However, Chesne discloses at least one consuming system (Figs. 1 and 4; ICS1 and ICS2) that is further configured to provide an air data parameter (e.g. speed; col. 3, lines 35-42) to at least one standby instrument or component (Display of ICS1; see Fig. 4) that is used in an event of a failure condition or degraded operation of a designated primary instrument or component (Display of ICS2; see Fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the at least one consuming system of Lodden, Graewe, Alwin, Hay and Ludtke to provide air data parameters to at least one standby instrument or component as disclosed by Chesne in order to ensure that flight parameters can be displayed in the event of failure of sensors and a first display (Chesne: col. 2, lines 20-34).
Lodden as presently modified by Graewe, Alwin, Hay, Ludtke and Chesne does not disclose that the acoustic sensor system comprises first and second acoustic sensors as recited.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Lodden discloses that the aircraft sensor systems can be provided on each side of the aircraft to provide redundant measures of air data parameters (Fig. 1 and paragraphs [0014] and [0015]).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to provide a second acoustic sensor on a side opposite the first acoustic sensor in order to provide redundant measures of air data parameters (Lodden: Fig. 1 and paragraphs [0014] and [0015]).
Lodden as modified by Graewe, Alwin, Hay, Ludtke and Chesne discloses that the first acoustic sensor (Graewe: Figs. 1, 3) is positioned on the exterior of the aircraft and lies in a first geometric plane (Lodden: corresponding to a plane aligned with one side of the aircraft; see Fig. 1), and the second acoustic sensor (Graewe: Figs. 1, 3) is positioned on the exterior of the aircraft and lies in a second geometric plane, different from the first geometric plane (Lodden: corresponding to a plane aligned with the other side of the aircraft; see Fig. 1).
	Although Lodden as modified by Graewe, Alwin, Hay, Ludtke and Chesne discloses that at least one or both of angle of attack and angle of sideslip is measured (Lodden: Abstract), Lodden as modified by Graewe, Alwin, Hay, Ludtke and Chesne does not disclose that the third air data parameters, based on the sensed data from the acoustic sensor, include one or both of angle of attack and angle of sideslip.

	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the acoustic processing unit of Lodden, Graewe, Alwin, Hay, Ludtke and Chesne to generate third air data parameters based on the sensed data from the acoustic sensor, that include one or both of angle of attack and angle of sideslip, as disclosed by Carver because the acoustic sensor system has greater accuracy and wider range, achieves results without moving parts and does not have critical installation tolerances (Carver: col. 1, lines 42-53).

As for claim 6, Lodden as modified by Graewe, Alwin, Hay, Ludtke, Chesne and Carver discloses that the acoustic sensor system (Graewe: Fig. 3) comprises:
a first acoustic sensor that includes an emitter (Graewe: 30), and first (Graewe: 31), second (Graewe: 32), third (Graewe: 33), and fourth (Graewe: 34) microphones, wherein the first and second microphones are positioned along a first and second microphone axis and the third and fourth microphones are positioned along a third and fourth microphone axis, and the first and second microphone axis is orthogonal to the third and fourth microphone axis  (Graewe: see Fig. 3).

As for claim 8, Lodden as modified by Graewe, Alwin, Hay, Ludtke, Chesne and Carver discloses that the third air data parameters further include one or more of an airspeed (Graewe: col. 3, lines 24-29), and an air temperature.

As for claim 10, Lodden as modified by Graewe, Alwin, Hay, Ludtke, Chesne and Carver discloses that the acoustic sensor system further comprises:
at least one static port (Lodden: 126) positioned to sense a third pressure of an airflow about an exterior of the aircraft (Lodden: paragraph [0014]).

	As for claim 22, Lodden as modified by Graewe, Alwin, Hay, Ludtke, Chesne and Carver discloses that the first acoustic sensor (Graewe: Figs. 1, 3 and Lodden: corresponding to a plane aligned with one side of the aircraft; see Fig. 1) includes a local processor (Lodden: 130) that is configured to receive sensed data form the second acoustic sensor (Graewe: Figs. 1, 3 and Lodden: corresponding to a plane aligned with the other side of the aircraft; see Fig. 1), to calculate the third air data parameters (Graewe: 12 and Carver: col. 4, lines 30-37), and to provide the third air data parameters to the at least one consuming system (Lodden: paragraph [0003] and Fig. 2).

Claims 11-13, 15-19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/02276790 by Lodden et al. (“Lodden”) in view of U.S. Patent 4,143,548 issued to Graewe et al. (“Graewe”), U.S. Patent 5,585,557 issued to Loschke et al. (“Loschke”), U.S. Patent 6,668,640 issued to Alwin et al. (“Alwin”), U.S. Patent 5,550,736 issued to Hay et al. (“Hay”), U.S. Patent 10,101,173 issued to Ludtke, II (“Ludtke”) and U.S. Patent 8,466,809 issued to Chesne et al. (“Chesne”).
U.S. Patent 8,104,339 issued to Elgersma (“Elgersma”) provides additional evidence.

As for claims 11 and 19, Lodden discloses a system for an aircraft, the system comprising:
a first multi-function probe (0, 1, or more Multi-function Probes; see Fig. 2 and Table 1) configured to sense at least one first pressure of airflow about an exterior of the aircraft (paragraph [0003]); and
a second MFP (Lodden: 0, 1, or more Multi-function Probes; see Fig. 2 and Table 1)  configured to sense at least one second pressure of airflow about the exterior of the aircraft (paragraph [0003]).
Although Lodden discloses that the presence of complimentary, but dissimilar sensor technology facilitates safer aviation and avoids common-mode failure (paragraph [0013]), Lodden does not disclose an acoustic sensor system as recited.
However, Graewe discloses an acoustic sensor system (Figs. 1, 3) that includes a first emitter (30) configured to emit first acoustic signals into the airflow about the exterior of the aircraft and at least two microphones (31, 32) positioned along the same axis as each other (see Fig. 3), wherein the at least two microphones (31, 32) are configured to sense the first acoustic signals as first sensed data (from 13, 14).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the air data system of Lodden by including the acoustic sensor system as taught by Graewe in order to provide a 
	Although Lodden as modified by Graewe discloses determining angle of attack and angle of sideslip (Lodden: Abstract), Lodden as modified by Graewe does not disclose that the at least two microphones are positioned in an axis extending along a body of the aircraft or through the nose of the axis or in an axis extending through the bottom of the aircraft or that the acoustic sensor system includes a second emitter as recited, in part, because Lodden as modified by Graewe does not disclose using at least two acoustic sensing portions to detect angle of attack and angle of slip. 
	However, Loschke discloses using at least two acoustic sensing portions (20A-20D) to detect angle of attack and angle of slip (Abstract and col. 1, lines 34-46 and col. 3, lines 50-55).  Loschke discloses that the at least two acoustic sensing portions are arranged as shown in Figs. 1 and 2.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the acoustic sensor system of Lodden and Graewe by having at least two portions as disclosed and arranged by Loschke in order to  provide redundant, independent and dissimilar air data systems that provide the angle of attack and angle of sideslip as air data parameters (Lodden: Fig. 1 and paragraphs [0014] and [0015]).
Lodden as modified by Graewe and Loschke discloses an acoustic sensor system (Graewe: Figs. 1, 3) that includes
a first emitter (Graewe: 30) configured to emit first acoustic signals into the airflow about the exterior of the aircraft and at least two microphones (Graewe: 31, 32) 
a second emitter (Graewe: 30) configured to emit second acoustic signals into the airflow about the exterior of the aircraft and is configured to sense the second acoustic signals as second sensed data (Graewe: col. 3, lines 24-29),
wherein the first emitter (Graewe: 30 and Lodden: located in a position corresponding to 20A; see Fig. 1), and the second emitter (Graewe: 30 and Lodden: located in a position corresponding to 20B; see Fig. 1) are positioned in different geometric planes such that the acoustic sensor system is configured to use one of the first sensed data (Loschke: data taken at 20A) and second sensed data to calculate a two-dimensional velocity vector (Graewe: col. 5, lines 30-50 and Lodden: Abstract) to determine an angle of attack of the aircraft (Graewe: col. 5, lines 30-50 and Loschke: Abstract and col. 1, lines 34-36.  See also Elgersma: col. 1, lines 13-20) and to use the other of the first sensed data and second sensed data (Loschke: data taken at 20B) to calculate a two-dimensional velocity vector (Graewe: col. 5, lines 30-50) to determine an angle of sideslip for the aircraft (Graewe: col. 5, lines 30-50 and Loschke: Abstract and col. 1, lines 34-36.  See also Elgersma: col. 1, lines 13-20), wherein one of the first emitter (Graewe: 30 at Loschke: 20A) and the second emitter is positioned in a plane defined by axis u and an axis extending out through a side of the aircraft (Loschke: see 
Lodden as modified by Graewe and Loschke does not disclose that the first MFP includes first and second electronics channels, and the second MFP includes first and second electronics channels as recited.
	However, Alwin discloses a first MFP (14) that has a first electronics channel (Ch. A) and a second electronics channel (Ch. B); a second MFP (16) that has a first electronics channel (Ch. A) and a second electronics channel (Ch. B), the first electronics channel of the second MFP electrically coupled with the first electronics channel of the first MFP to form a first air data system (24) providing first aircraft air data parameter outputs (col. 6, lines 30-45), the second electronics channel of the second MFP electrically coupled with the second electronics channel of the first MFP to form a second air data system (26) providing second aircraft air data parameter outputs (col. 6, lines 30-45 and 55-58).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the air data system of Lodden and Graewe to include the first and second electronic channels as taught by Alwin in order to provide independent and dissimilar air data systems, thus improving the integrity of the aircraft air data system (Alwin: col. 2, lines 45-57).
Lodden as modified by Graewe, Loschke and Alwin discloses an acoustic processing unit (Graewe: 12) configured to receive the first sensed data from the 
at least one consuming system (Lodden: paragraph [0003]), wherein the at least one consuming system is configured to receive the first air data parameters, the second air data parameters, and the third air data parameters (Lodden: paragraph [0003]).
Lodden as modified by Graewe, Loschke and Alwin does not disclose that the at least one consuming system is further configured to identify the presence of a failure condition of one or more of the first air data system, the second air data system, and the third air data system based on a comparison of the first air data parameters, the second air data parameters, and the third air data parameter.
However, Hay discloses a consuming system that is configured to identify a presence of a failure condition of an air data system based on a comparison of air data parameters (col. 1, lines 37-61).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the air data system of Lodden, Graewe, Loschke and Alwin by including the function of identifying the presence of a 
Lodden as modified by Graewe, Loschke, Alwin and Hay does not disclose that the at least one consuming system is configured to use each of the first air data parameters, the second air data parameters and the third air data parameters in a voting scheme to select one or more of the first air data parameters, the second air data parameters and the third air data parameters for active use by the at least one consuming system.
However, Ludtke discloses a consuming system (Fig. 1a, 1b) that is configured to use multiple air data parameters in a voting scheme to select one or the multiple air data parameters for active use by the consuming system (col. 4, lines 14-23).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the at least one consuming system of Lodden, Graewe, Loschke, Alwin and Hay to use multiple air data parameters in a voting scheme as taught by Ludtke in order to ensure the use of the best sensor output from among multiple sensors (Ludtke: col. 4, lines 20-23).
Lodden as modified by Graewe, Loschke, Alwin, Hay and Ludtke does not disclose that at least one consuming system is further configured to provide one or more of the first air data parameters, the second air data parameters, and the third air data parameters to at least one standby instrument or component that is used in the event of a failure condition or degraded operation of a designated primary instrument or component.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the at least one consuming system of Lodden, Graewe, Loschke, Alwin, Hay and Ludtke to provide air data parameters to at least one standby instrument or component as disclosed by Chesne in order to ensure that flight parameters can be displayed in the event of failure of sensors and a first display (Chesne: col. 2, lines 20-34).
As for claim 19, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses an apparatus (see above) that performs the recited method.

As for claim 12, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses that the first sensed data (Graewe: the data from 13, 14 is sent to processor 12) is provided to the first air data system (Alwin: 24, which includes the processor 50 of MFP 14) and the second air data system (Alwin: 26, which includes processor 66 of MFP 14) to supplement the first aircraft air data parameter outputs and the second aircraft air data parameter outputs (the intended use of the first sensed data does not distinguish the claim over the prior art).


the acoustic sensor system (Graewe: Figs. 1, 3) includes first and second static pressure ports (Lodden: 126, 126) configured to sense a third pressure of airflow about an exterior of the aircraft.

As for claim 15, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses that the acoustic processing unit (Graewe: 12 and Lodden: 130) is configured to calculate one or more of angle of sideslip, angle of attack, an airspeed (Graewe: col. 3, lines 24-29),  and an air temperature for the aircraft based on the first and second sensed data.

As for claim 16, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses that each of the first aircraft air data parameter outputs, the second aircraft air data parameter outputs, and the third aircraft air data parameter outputs comprise a same set of air data parameters (airspeed; Lodden: paragraph [0022] and Graewe: col. 3, lines 24-29).

As for claim 17, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses that:
the first MFP is positioned at a first side of the aircraft (Lodden: see Fig. 1);
the second MFP is positioned at a second side of the aircraft opposite the first side (Lodden: see Fig. 1);

the second electronics channel of the second MFP is configured to receive static pressure data received from the second electronics channel of the second MFP (Alwin: Fig. 5 and col. 7, line 51 - col. 8, line 20)

As for claim 18, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses:
a total air temperature sensor (Lodden: 122 and Alwin: 34, 36) electrically coupled with each of the first electronics channel of the first MFP and the second electronics channel of the second MFP to provide total air temperature measurement data to each of the first electronics channel of the first MFP and the second electronics channel of the second MFP (Alwin: col. 6, lines 7-18).

As for claim 21, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses that the acoustic sensor system further comprises:
a first set of at least four microphones (Graewe: 31-34) configured to sense the first acoustic signals as first sensed data and
a second set of at least four microphones (Graewe: 31-34) configured to sense the second acoustic signals as second sensed data, wherein
at least two (Graewe: 31, 32) of the at least four microphones configured to sense the first acoustic signals are positioned along a first axis and at least two 
at least two (Graewe: 31, 32) of the at least four microphones configured to sense the second acoustic signals are positioned along second acoustic signal axis and at least two (Graewe: 33, 34) of the at least four microphones configured to sense first acoustic signals are positioned along a first acoustic signal axis orthogonal to the second acoustic signal axis (Graewe: see Fig. 3).

As for claims 23 and 24, Lodden as modified by Graewe, Loschke, Alwin, Hay, Ludtke and Chesne discloses that the first acoustic sensor (Graewe: Figs. 1, 3 and Lodden: corresponding to a plane aligned with one side of the aircraft; see Fig. 1) includes a local processor (Lodden: 130) that is configured to receive sensed data form the second acoustic sensor (Graewe: Figs. 1, 3 and Lodden: corresponding to a plane aligned with the other side of the aircraft; see Fig. 1), to calculate the third air data parameters (Graewe: 12 and Lodden: Fig. 2), and to provide the third air data parameters to the at least one consuming system (Lodden: paragraph [0003] and Fig. 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/02276790 by Lodden et al. (“Lodden”) in view of U.S. Patent 4,143,548 issued to Graewe et al. (“Graewe”), U.S. Patent 6,668,640 issued to Alwin et al. (“Alwin”), U.S. Patent 5,550,736 issued to Hay et al. (“Hay”), U.S. Patent 10,101,173 issued to Ludtke, II (“Ludtke”), U.S. Patent 8,466,809 issued to Chesne et al. (“Chesne”) and U.S. Patent 3,222,926 issued to Carver et al. (“Carver”) as applied to claim 1, further in view of U.S. Patent 8,261,610 issued to Choisnet (“Choisnet”).

As for claim 9, Lodden as modified by Graewe, Alwin, Hay, Ludtke, Chesne and Carver discloses all the limitations of the claimed invention including that the first and second acoustic sensors are ultrasonic acoustic sensors (Graewe: col. 2, lines 32-35),
except that the acoustic signal comprises acoustic pulses.  Instead, Graewe discloses that the acoustic signals comprises continuous waves to determine the airspeed (Graewe: col. 2, lines 32-40 and col. 3, lines 24-29).
However, Choisnet acoustic sensors that are ultrasonic acoustic sensors (col. 3, lines 38-46), wherein that an acoustic signal comprises acoustic pulses (Fig. 2 and col. 5, lines 4-33).  Choisnet discloses that the acoustic signals are used to determine airspeed (col. 4, lines 46-52).
Because Graewe and Choisnet both disclose acoustic signals to determine airspeed, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the acoustic pulses of Choisnet for the continuous waves of Graewe to achieve the predictable result of determining airspeed.

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive.
Regarding claim 1, on pages 12-13 of the Remarks, Applicant argues that Carver teaches away from MFPs that sense pressure.  The examiner respectfully disagrees.  The examiner’s position is that, although Carver notes advantages of acoustic systems compared to pressure-measuring systems such as MFPs, Carver does not disclose that pressure-measuring systems such as MFPs do not work or cannot be integrated into aircraft along with the acoustic systems of Carver.  Instead, Lodden discloses the advantages of integrating dissimilar systems, such as pressure-measuring MFPs and acoustic systems, into the same aircraft.  Therefore, upon weighing the evidence of Lodden and Carver, the examiner maintains the obviousness of combining the teachings of Carver with the other prior art.  Note, the examiner agrees with Applicant “that Carver et al. teaches or suggests nothing at all about MFPs that long postdated its filing.”  The examiner interprets this statement to support that Carver does not teach away from being combined with MFPs.
Regarding claims 11 and 19, on pages 13-14 of the Remarks, Applicant argues that Loschke discloses hydrodynamic air data systems instead of acoustic sensing portions.  The examiner respectfully disagrees.  Loschke discloses an acoustic air data system that includes acoustic sensors (Loschke: col. 3, lines 47-49).  Loschke is used to teach measuring an angle of attack with multiple acoustic sensors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853